                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ROBERT E. WALTER,                                No. 4:17-CV-00906

                Plaintiff,                       (Judge Brann)

          v.                                     (Magistrate Judge Carlson)

JOHN E. WETZEL, et al.,

                Defendants.

                                     ORDER

                                 JANUARY 31, 2019

        On January 15, 2019, Magistrate Judge Martin C. Carlson issued a Report and

Recommendation, to which no timely objections were filed.          This Court has

reviewed the Report and Recommendation and finds no clear error on the face of the

record.

        Therefore, IT IS HEREBY ORDERED that Magistrate Judge Carlson’s

Report and Recommendation, ECF No. 25, is ADOPTED IN ITS ENTIRETY.

Defendants’ Motion to Dismiss, ECF No. 20, is GRANTED, and Plaintiff’s

Complaint, ECF No. 1, is DISMISSED. The Clerk of Court is directed to close this

case.

                                             BY THE COURT:


                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge
